Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendment filed on 02 March 2021.  As directed by the Amendment, claims 1-5, 10-15, and 20 have been amended.  Claims 1-8, 10-18 and 20 are pending in the application.

Claim Objection
In view of the amendments to claim 10, its present status identifier of “Currently Amended” is correct, and the previous objection to this claim for having an incorrect status identifier has been withdrawn.

Claim Rejection under 35 U.S.C. § 112
In view of the amendment to claim 3 removing the claimed feature “the data preprocessing module,” the previous rejection to the claim for lacking an antecedent basis for this feature has been withdrawn.

Response to Arguments
The arguments presented on pages 11-16 of the Remarks filed on 02 March 2021 have been fully considered by the Examiner.  These arguments, while persuasive, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Buthpitiya, Senaka, et al. "N-gram geo-trace modeling," International Conference on Pervasive Computing. Springer, Berlin, Heidelberg, 2011 (hereinafter “Buthpitiya”) in view of Sprigg et al., (US 2013/0278414, hereinafter “Sprigg”) (previously cited) and further in view of Le et al. (US 2017/0148025) (previously cited).

claim 1, Sprigg discloses [a]n experience-aware anomaly processing system comprising one or more processors, a memory, the memory storing one or more program units wherein the one or more processors, when executing the one or more program units, are configured to: receive geographic location data with corresponding time information of a target object; (Buthpitiya, § 2 “Quantizing Geo-trace Data,” lines 1-6 “Raw geo-trace information can be recorded from either a user’s mobile phone (using GPS) or specialized GPS hardware [The user, the mobile phone, or the specialized GPS hardware correspond to the claimed “target object”] […] we assume that the only information available to our model is raw, timestamped [corresponds to claimed “corresponding time information] GPS coordinates (longitude and latitude) [corresponds to claimed “geographic location data” along with the number of visible GPS satellites.”) 
analyze target object behavior based on the geographic location data with corresponding time information of the target object, (Buthpitiya, § 1 “Introduction,” lines 15-16, “In this paper we present an n-gram based model for learning a user’s movement pattern using historical geo-traces (GPS tracks).”
including generating an anomaly probability of the target object at time t according to a n-gram model that calculates a probability of the target object being at a current location (Buthpitiya, § 3.1, “n-gram model,” last paragraph, “The trained n-gram model is used for anomaly detection by continuously feeding the model geo-labels in real-time. The n-model then outputs a probability estimate for the current geo-label being part of the user’s learned geo-trace model, given the previously seen real-time geo-labels. The probability estimate is compared against a heuristically 
given an ordered sequence of previous n-1 consecutive locations of the target object, (Buthpitiya, § 3.1 “n-gram model,” third paragraph, “Similar to the n-gram language model, the n-gram geo-trace model is based on the Markovian assumption that a user’s next location depends solely on his/her previous n-1 locations.”)
the n-gram model being trained; (Buthpitiya, § 3.1 “n-gram model,” paragraph 4 and equation (2), “n-gram model training: The model probabilities [Probability of gi, given gi-n+1 to gi-1] can be estimated using the Maximum Likelihood Estimation (MLE) from the training data by counting the occurrences of geo-labels:” [Equation (2) calculates the probability of the user being in geolocation g at time i by examining the training data and counting the number of occurrences of the consecutive sequence gi-n+1 to gi and dividing by the number of occurrences of the consecutive sequence gi-n+1 to gi-1. In other words, in what percentage of the training data sequences does a previous specific sequence of n-1 locations result in a present location of g?])
according to normal geographic location data with corresponding normal time information of the target object Buthpitiya, § 4.8 “Effectiveness of n-gram Model for Location Prediction,” lines 13-16 “To assess the n-gram model’s predictive capabilities we use a week’s worth of data [corresponds to claimed “normal geographic location data with corresponding normal time information of the target object”] to train a model for each person. Then using this model we attempt to predict the user’s behavior for the remaining 3 weeks using the gathered data as input data and validation information.”)
[…] and make a detection decision according to the anomaly probability of the target object, […]. (Buthpitiya, § 3.1, “n-gram model,” last paragraph, “The n-model then outputs a probability estimate for the current geo-label being part of the user’s learned geo-trace model, given the previously seen real-time geo-labels. The probability estimate is compared against a heuristically decided threshold (see section 4.5), and if the estimate falls below the threshold it is considered an anomaly.” [corresponds to claimed ”make a detection decision.”)

Buthpitiya does not explicitly disclose receive user feedback from a user; model user feedback behavior when the user receives an alarm message indicating the target object is abnormal

Sprigg teaches receive user feedback from a user; model user feedback behavior when the user receives an alarm message indicating the target object is abnormal; (Sprigg, ¶¶ [0084-85], "In this embodiment, the server may incorporate machine learning techniques to modify alert notifications based on notification responses."; "In block 606, the server may evaluate the prescribed but unexecuted alert notification actions by comparing these actions to experiences of previously executed actions. Previous alert notification experiences may be stored in a database as described below with reference to block 614."; "In an embodiment, the server may also analyze alert notification recipients associated with the prescribed alert notification action and evaluate their previous responses to similar circumstances. For example, the 

Sprigg is analogous art, as it is in the field of predicting the current state of a user based on historical state data.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the n-gram anomaly detection of Buthpitiya with the user feedback modeling of Sprigg, the benefit being that modeling user responses to alerts allows the system to modify future alerts if the user’s responses to previous alerts have been inadequate, as recited by Sprigg in ¶ [0086], “the server may decide if it needs to change the prescribed alert notification action based on the evaluations described in block 606. If prescribed alert notification actions are inadequate for a determined exception (i.e., the expected response time is too long), then the server may need to change those actions.”

Buthpitiya further does not explicitly disclose receive user setting from the user or the user setting including a security factor γ for an adaptive threshold function G(θt), the threshold having a form of G(θt) = γθt, θt being a threshold at time t; update the threshold θt to minimize an estimated anomaly probability according to the target objective behavior and the user feedback by time t.  
Le teaches receive user setting from the user and the user setting including a security factor γ for a threshold function G(θt), the threshold having a form of G(θt) = γθt, θt being a threshold at time t; update the threshold θt to minimize an estimated anomaly probability according to the target objective behavior and the user feedback by time t; (Le, ¶ [0056] the anomaly threshold may be adjusted according to the current risk [i.e. security] posture and occurrence of fraud, by multiplying the threshold by an input “business weighting” factor such as 1.5 in order to raise the threshold and reduce the number of alerts, or by a factor such as 0.5 in order to lower the threshold and generate more alerts.  The threshold may optionally be left unchanged, corresponding to a multiplicative factor of 1.0.  [The claimed expression G(θt) = γθt  simply represents the application of a multiplicative scaling factor to an anomaly threshold as described by ¶ [0056] of Le.]

Le is analogous art, as it is in the field of anomaly detection using time series data. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the anomaly threshold of Buthpitiya with the multiplicative adjustment factor of Le, the benefit being that it allows for an optional adjustment of the anomaly threshold (and the number of consequently generated alerts) if the current threshold is considered “too high” or “too low” for the current risk posture, as recited by Le in ¶ [0056].

	Claim 11 recites similar limitations as claim 1 and is rejected under the same rationale as applied to claim 1 above.

claim 2, the combination of references as applied to claim 1 above teaches [t]he experience-aware anomaly processing system according to claim 1.  Further, Buthpitiya discloses wherein the one or more processors are further configured to receive raw geographic location data with corresponding raw time information of the target object from the target object, (Buthpitiya, § 2, “Quantizing Geo-trace Data,” lines 4-6 “we assume that the only information available to our model is raw, timestamped GPS coordinates (longitude and latitude) along with the number of visible GPS satellites.”) 
and preprocess the raw geographic location data with the corresponding raw time information of the target object to get the geographic location data with the corresponding time information of the target object, (Buthpitiya, § 1 “Introduction,” last paragraph, “We cluster raw GPS coordinates into geo-labels, [corresponds to claimed “preprocess the raw geographic location data with the corresponding raw time information”] and use sequences of geo-labels to train standard n-gram models for anomalous activity detection”; Buthpitiya, § 2 “Quantizing Geo-trace Data,” ¶ 2, “In this paper, we use the term “geo-tag” to describe a tuple of raw readings consisting of a longitude-latitude pair, timestamp, and visible satellite count, and use the term “geo-label” to describe a tuple of quantized geo features derived from the raw data. The geo-trace models are built upon these geo-labels.”; Buthpitiya § 2.1 “Location Quantization through Partition,” first paragraph, “We do not use raw GPS readings as a part of geo-labels, since the precision of the raw GPS readings is too high to generalize to a meaningful geo-trace model (i.e., the geo-trace models will attempt to learn with an unrealistic degree of granularity, resulting in many false positives/false anomaly 

Claim 12 recites similar limitations as claim 2 and is rejected under the same rationale as applied to claim 2 above.

	Regarding claim 3, The combination of references as applied to claim 2 above teaches [t]he experience-aware anomaly processing system according to claim 2.  Further, Buthpitiya discloses wherein the one or more processors are further configured to: train the n-gram model corresponding to the geographic location data with the corresponding time information of the target object based on training data stored in a database. (Buthpitiya, § 2 “Quantizing Geo-trace Data,” ¶ 2, “In this paper, we use the term “geo-tag” to describe a tuple of raw readings consisting of a longitude-latitude pair, timestamp, and visible satellite count, and use the term “geo-label” to describe a tuple of quantized geo features derived from the raw data. The geo-trace models [corresponds to claimed “n-gram model”] are built upon these geo-labels.” [corresponds to training the model]); Buthpitiya § 4.1 “Data Collection and preprocessing,” “We collected geo-trace data from 10 users living in the [anonymized] area, including a mix of students, blue-collar and white collar workers. Each user carried a QSTARZ BT-Q1000P GPS Data Logger at all times for 4 weeks (with two users using the data-logger for only two weeks.” [The generated GPS data corresponds to the claimed “training data,” and the data logs containing the recorded GPS data corresponds to the claimed “database.”]

Claim 13 recites similar limitations as claim 3 and is rejected under the same rationale as applied to claim 3 above.

	Regarding claim 4, the combination of references as applied to claim 3 above teaches [t]he experience-aware anomaly processing system according to claim 3.  Further, Buthpitiya discloses wherein: the training data stored in the database includes the normal geographic location data with the corresponding normal time information of the target object. (Buthpitiya § 4.1 “Data Collection and preprocessing,” “We collected geo-trace data from 10 users living in the [anonymized] area, including a mix of students, blue-collar and white collar workers. Each user carried a QSTARZ BT-Q1000P GPS Data Logger at all times for 4 weeks (with two users using the data-logger for only two weeks).”; Buthpitiya, § 2 “Quantizing Geo-trace Data,” ¶ 2, “In this paper, we use the term “geo-tag” to describe a tuple of raw readings consisting of a longitude-latitude pair, timestamp, and visible satellite count, and use the term “geo-label” to describe a tuple of quantized geo features derived from the raw data. The geo-trace models are built upon these geo-labels.”) [The authors recorded two or four weeks’ worth of continuous GPS data from ten users, corresponding to the claimed “normal geographic location data” and “normal time information.”]

Claim 14 recites similar limitations as claim 4 and is rejected under the same rationale as applied to claim 4 above.


Regarding claim 5, the combination of references as applied to claim 1 above teach [t]he experience-aware anomaly processing system according to claim 1.  Further, Buthpitiya discloses wherein the anomaly probability of the target object at time t has a form of
    PNG
    media_image1.png
    47
    519
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    155
    662
    media_image2.png
    Greyscale

(Buthpitiya, § 3.1 “n-gram model,” paragraph 4 and equation (2), “n-gram model training: The model probabilities [Probability of gi, given gi-n+1 to gi-1] can be estimated using the Maximum Likelihood Estimation (MLE) from the training data by counting the occurrences of geo-labels:” 

    PNG
    media_image3.png
    101
    836
    media_image3.png
    Greyscale
 [Equation (2) calculates the probability of the user being in geolocation g at time i by examining the training data and counting the number of occurrences of the consecutive sequence gi-n+1 to gi and dividing by the number of occurrences of the consecutive sequence gi-n+1 to gi-1. In other words, in what percentage of the training data sequences does a previous specific sequence of n-1 locations result in a present location of g?  

	Claim 15 recites similar limitations as claim 5, and is rejected under the same rationale as applied to claim 5 above.

Claims 6 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Buthpitiya, Sprigg and Le and further in view of Kwon et al., “Climate informed flood frequency analysis and prediction in Montana using hierarchical Bayesian modeling,” Geophysical Research Letters, Vol. 35, 2008, hereinafter “Kwon.” (previously cited)

Regarding claim 6, the combination of references as applied to claim 5 above teaches [t]he experience-aware anomaly processing system according to claim 5.  

The above combination does not teach wherein the one or more processors are further configured to;
Calculate the threshold θt at time t by minimizing a predicted anomaly probability


    PNG
    media_image4.png
    248
    637
    media_image4.png
    Greyscale


Kwon teaches Calculate the threshold θt at time t by minimizing a predicted anomaly probability

    PNG
    media_image4.png
    248
    637
    media_image4.png
    Greyscale

[The formula recited in claim 6 is the Bayesian posterior probability distribution formula.]  Kwon at Pg. 21, Col. 1, lines 19-25 teaches the posterior probability distribution of a parameter vector θ using Bayes' Theorem, and also teaches that the posterior distribution of θ is proportional to p(θ) multiplied by p(x|θ)).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the anomaly detection of Buthpitiya and Sprigg with the Bayesian probability distribution formula of Kwon, the benefit being that “a hierarchical Bayesian model accommodates variability and nonstationarity by using time-dependent predictors”, as cited by Kwon on pg. 2, Col. 1, lines 35-40. 

	Claim 16 recites similar limitations as claim 6, and is rejected under the same rationale as applied to claim 6 above.

Claims 7-8, 10, 17-18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of references as applied to claim 6 above, and further in view of Gavriil et al., “An Application of Theoretical Probability Distributions to the Study of PM10 and PM2.5 Time Series in Athens, Greece,” Global NEST Journal, Vol. 8, No. 3, pp 241-251, 2006, hereinafter “Gavriil,” (previously cited) and Vigliotti et al., Discovery of Anomalous Behavior in Temporal Networks,” Social Networks 41, pp. 18-25, (2015), hereinafter “Vigliotti.” (previously cited)

Regarding claim 7, the combination of references as applied to claim 6 above teaches [t]he experience-aware anomaly processing system according to claim 6.
The above combination does not teach wherein 

    PNG
    media_image5.png
    119
    449
    media_image5.png
    Greyscale


Gavriil teaches wherein

    PNG
    media_image5.png
    119
    449
    media_image5.png
    Greyscale

(Gavriil, Pg. 243, Equation (5) teaches the beta distribution of the probability density function, and Equation (6) teaches the beta function used to calculate the probability density function.)
Gavriil is analogous art, as it is in the field of detecting anomalies in time-series data.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the anomaly detection of the above references with the Beta distribution and Beta function of Gavriil, as it would have been obvious to one of ordinary skill in the art to apply the known techniques of beta distributions and beta functions to the known methods of analyzing time-series data, as the application of the technique yields predictable results.  See MPEP § 2141 III(D).


    PNG
    media_image6.png
    135
    640
    media_image6.png
    Greyscale


Vigliotti teaches 

    PNG
    media_image6.png
    135
    640
    media_image6.png
    Greyscale

(Vigliotti, Pg. 21, Col. 1, lines 19-25 teaches a probability density function based on a binomial [i.e.Bernoulli] distribution. (n / r) is the number of possible ways to combine 'r' items from a set of 'n' items, and is a constant value for any ‘n’ and ‘r’.  Therefore, the probability density P is proportional to πr (1-π)n-r, as recited in the claimed formula.  
Vigliotti is analogous art, as it is in the field of detecting anomalies in time-series data.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the anomaly detection of the above references with the Bernoulli distribution of Vigliotti, as it would have been obvious to one of ordinary skill in the art to apply the known techniques of calculating a Bernoulli See MPEP § 2141 III(D).

	Claim 17 recites similar limitations as claim 7, and is rejected under the same rationale as applied to claim 7 above.

	Regarding claim 8, the combination of references as applied to claim 7 above teaches [t]he experience-aware anomaly processing system according to claim 7.  Further, the above combination teaches wherein

    PNG
    media_image7.png
    66
    417
    media_image7.png
    Greyscale

	[As recited in ¶ [0051] of the instant specification, the formula recited in claim 8 (Equation (8) in the specification) is simply an algebraic combination of the various formulae recited in claims 6 and 7 (Equations (3), (4), (5), (6), and (7) in the specification).  As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the formulae of claims 6 and 7 using known algebraic techniques generating predictable results in order to obtain the expression

    PNG
    media_image7.png
    66
    417
    media_image7.png
    Greyscale
]. See MPEP § 2141 III(D).

	Claim 18 recites similar limitations as claim 8, and is rejected under the same rationale as claim 8 above.

	Regarding claim 10, the combination of references as applied to claim 8 above teaches [t]he experience-aware anomaly processing system according to claim 8.  Further, the combination teaches wherein the one or more processors are further configured to: 

    PNG
    media_image8.png
    139
    608
    media_image8.png
    Greyscale

when Vt = 1, determine that the target object’s behavior is abnormal and send a notification to the user, and 
	when Vt = 0, determine that the target object’s behavior is normal and does not send a notification to the user.

(Sprigg ¶ [0068], “In determination block 502, the server may determine whether an alert notification action is required based on exception existence evaluations, such as described above in respect to the embodiment in FIG. 4. The need to transmit an alert notification may be determined by comparing a floating point probability (e.g., 33%), a binary indicator ( e.g., 0 or 1 ), or any other indicator of the existence of an exception ( e.g., "strong probability") to a notification criteria or threshold. In an embodiment, the server may only determine an exception and continue with alert notification actions if exception existence evaluations are represented as affirmative binary values (i.e., '1 '). If the server determines that there is no exception requiring further alert notification  the server may update the database and biometric model based on the biometric sensor data, as described above with reference to block 310 in FIG. 3.”)
 [The formula recited in claim 10 is simply a mathematical restatement of the text of the claim, and does not further limit the scope of the claim.]

	Claim 20 recites similar limitations as claim 10, and is rejected under the same rationale as applied to claim 10 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128.  The examiner can normally be reached on 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT R GARDNER/Examiner, Art Unit 2126                                                                                                                                                                                                        /ANN J LO/Supervisory Patent Examiner, Art Unit 2126